DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a gap in claim 14, V-shaped in claim 18, and a pointed portion of the V-shaped in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 10 and 18, the term "substantially" in line 2 of the claim 10 and in line 1 of claim 18 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “substantially” is construed as a broad degree. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20140109776 A1 to Kim (“Kim”).

Regarding claim 1, Kim discloses, a masticating juicer (see juicer extractor in Figs. 2 and 3a-3b) comprising: 
an auger (see feed screw 300) configured to rotate within a drum (see strainer 400) to perform a masticating process with respect to at least one food item introduced into the masticating juicer (disclosed in para 0031 “When the input material is fed to the left, the material is crushed between the feed screw 300 and the crushing part 410 and juice produced by the crushing operation flows to the juice discharge port 130 through the filtering net 480 that is provided in the rear end of the crushing part 410”), the masticating process producing a juice (disclosed in para 0018 “a housing having a juice discharge port formed in a lower part thereof and an interior space defined therein”) and a pulp (disclosed in para 0018 “a catching groove is axially formed on an inner surface of the discharging net in a residue discharging direction”); 
an end cap (see control cap 800) coupled to an end of the drum (see Fig. 3a), the end cap (800) including a flexible ring (see soft elastic body 900 in Fig. 3a-b, and Fig. 4 and disclosed in para 0025 “a ring insert groove 450 for holding a part of a soft elastic ring 900 is formed”) disposed adjacent an end (see distal end 350) of the auger (300) and formed from a resiliently flexible material configured to flex in reaction to the pulp applying pressure to the flexible ring (disclosed in para 0033 “the cylindrical control part 850 of the control cap 800 compresses or releases the soft elastic ring 900 and changes the force compressing the distal end 350 of the feed screw 300, thereby controlling the residue discharging force of the juice extractor”).

Regarding claim 2, Kim discloses, wherein the flexible ring (900) is formed from an elastomeric material (see soft elastic body 900 in Fig. 3a-b, and Fig. 4 and disclosed in para 0025 “a ring insert groove 450 for holding a part of a soft elastic ring 900 is formed”).

Regarding claim 4, Kim discloses, wherein the flexible ring includes a tapered portion (see annotated Fig. 3b).

Regarding claim 5, Kim discloses, wherein the tapered portion tapers (see annotated Fig. 3b) radially inwardly when extending away from the end of the auger with respect to an axial direction of the auger (see Fig. 3a and Fig. 3b).

Regarding claim 6, Kim discloses, wherein the tapered portion (see annotated Fig. 3b) includes a radially inwardly disposed lip (see annotated Fig. 3b) forming an opening (see annotated Fig. 3b) through the flexible ring (900) through which the pulp passes (disclosed in para 0033 “the cylindrical control part 850 of the control cap 800 compresses or releases the soft elastic ring 900 and changes the force compressing the distal end 350 of the feed screw 300, thereby controlling the residue discharging force of the juice extractor”).

    PNG
    media_image1.png
    736
    691
    media_image1.png
    Greyscale


Regarding claim 7, Kim discloses, wherein a flow area through the opening increases during a flexing of the flexible ring (see Fig. 3a).

Regarding claim 8, Kim discloses, wherein the tapered portion (see annotated Fig. 3b) has a truncated cone shape (see Fig. 3a-b).

Regarding claim 9, Kim discloses, wherein the tapered portion (see annotated Fig. 3b) includes a tapered surface facing towards the end of the auger (see Fig. 3a and b).

Regarding claim 10, Kim discloses, wherein the tapered surface includes a shape substantially corresponding to an axially aligned portion of the end of the auger (see Fig. 3a and b).

Regarding claim 11, Kim discloses, wherein the flexible ring (900) also includes a cylindrical portion (see annotated Fig. 3b), the tapered portion (see annotated Fig. 3b) extending radially inwardly from the cylindrical portion (see Fig. 3a and b).

Regarding claim 12, Kim discloses, wherein the tapered portion (see annotated Fig. 3b) intersects the cylindrical portion (see annotated Fig. 3b) adjacent a first end thereof disposed towards the end of the auger (see Fig. 3a and b).

Regarding claim 13, Kim discloses, wherein a second end of the cylindrical portion (see annotated Fig. 3b) engages a rigid portion (see side ring 440) of the end cap (800).

Regarding claim 14, Kim discloses, wherein a gap present between the end of the auger (300) and the flexible ring (900) increases during a flexing of the flexible ring (see Fig 3a and disclosed in para 0033 “the cylindrical control part 850 of the control cap 800 compresses or releases the soft elastic ring 900 and changes the force compressing the distal end 350 of the feed screw 300, thereby controlling the residue discharging force of the juice extractor”).

Regarding claim 15, Kim discloses, wherein the flexible ring (900) bears against a rigid portion (440) of the end cap (800) during a flexing of the flexible ring (see Fig 3a and disclosed in para 0033 “the cylindrical control part 850 of the control cap 800 compresses or releases the soft elastic ring 900 and changes the force compressing the distal end 350 of the feed screw 300, thereby controlling the residue discharging force of the juice extractor”).

Regarding claim 16, Kim discloses, wherein the end cap is configured to be adjustable with respect to an axial direction of the auger to vary an axial distance between the flexible ring and the end of the auger (see Fig 3a and disclosed in para 0033 “the cylindrical control part 850 of the control cap 800 compresses or releases the soft elastic ring 900 and changes the force compressing the distal end 350 of the feed screw 300, thereby controlling the residue discharging force of the juice extractor”).

Regarding claim 17, Kim discloses, wherein the end cap (800) and the drum (400) include cooperating threads (see protrusions 510 and 820 in Figs. 2, and 3a) in a manner wherein a rotation of the end cap corresponds to an adjustment of the end cap with respect to the axial (disclosed in para 0033 “When the control cap 800 that is rotatably fitted over the front end of the housing cap 500 is rotated, the control cap 800 is moved forwards or backwards relative to the housing cap 500 by the function of the inclined surfaces of the inclined surface protrusions 820 that are formed on the control cap 800 and are engaged with the taper protrusions 510 of the housing cap 500, so that the cylindrical control part 850 of the control cap 800 compresses or releases the soft elastic ring 900 and changes the force compressing the distal end 350 of the feed screw 300, thereby controlling the residue discharging force of the juice extractor.”).

Regarding claim 18, Kim discloses, wherein the flexible ring (900) has a substantially V-shaped cross-section extended circumferentially about an axis of rotation of the auger (see Fig. 3a and b).

Regarding claim 19, Kim discloses, wherein a pointed portion of the V-shaped cross- section is disposed towards the end of the auger (see Fig. 3a and b).

Regarding claim 20, Kim discloses, a masticating juicer (see juicer extractor in Figs. 2 and 3a-3b) comprising: 
an auger (300) configured to rotate within a drum (400) to perform a masticating process with respect to at least one food item introduced into the masticating juicer (disclosed in para 0031 “When the input material is fed to the left, the material is crushed between the feed screw 300 and the crushing part 410 and juice produced by the crushing operation flows to the juice discharge port 130 through the filtering net 480 that is provided in the rear end of the crushing part 410”), the masticating process producing a juice (disclosed in para 0018 “a housing having a juice discharge port formed in a lower part thereof and an interior space defined therein”) and a pulp (disclosed in para 0018 “a catching groove is axially formed on an inner surface of the discharging net in a residue discharging direction”);
an end cap (800) coupled to an end of the drum (400), the end cap including a rigid portion (440) and a flexible ring (900) coupled to the rigid portion (see Fig. 3a), the flexible ring (900) disposed adjacent an end (350) of the auger (300) and formed from a resiliently flexible material (see soft elastic body 900 in Fig. 3a-b, and Fig. 4 and disclosed in para 0025 “a ring insert groove 450 for holding a part of a soft elastic ring 900 is formed”) configured to flex away from the end of the auger (300) to increase a flow area between the end of the auger and the flexible ring (see Fig. 3a) in reaction to the pulp applying pressure to the flexible ring (900) when exiting the masticating juicer through the end cap (800), the end cap configured to be adjustable with respect to an axial direction of the auger to vary an axial distance between the flexible ring and the end of the auger (disclosed in para 0033 “When the control cap 800 that is rotatably fitted over the front end of the housing cap 500 is rotated, the control cap 800 is moved forwards or backwards relative to the housing cap 500 by the function of the inclined surfaces of the inclined surface protrusions 820 that are formed on the control cap 800 and are engaged with the taper protrusions 510 of the housing cap 500, so that the cylindrical control part 850 of the control cap 800 compresses or releases the soft elastic ring 900 and changes the force compressing the distal end 350 of the feed screw 300, thereby controlling the residue discharging force of the juice extractor.  In other words, a user can finely control the residue discharging force of the juice extractor by rotating the control cap 800 according to a kind of input material.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140109776 A1 to Kim (“Kim”), in view of US 20170325616 A1 to Holzbauer (“Holzbauer”). 

Regarding claim 3, Kim discloses all the limitations claimed in claim 2, with the flexible ring formed by the elastomeric material (see soft elastic body 900 in Fig. 3a-b, and Fig. 4 and disclosed in para 0025 “a ring insert groove 450 for holding a part of a soft elastic ring 900 is formed”).
However, Kim does not explicitly disclose, wherein the elastomeric material is silicone.
	Nonetheless, Holzbauer teaches, a masticating juicer (see a masticating juicer 100) comprising: an auger (118) configured to rotate within a drum (106), and an end cap (110) coupled to an end of the drum (106), and a flexible ring (132) coupled to the end cap (see Fig. 2), wherein the elastomeric material is silicone (disclosed in para 0035 “elastic restrictor 132 may be constructed with silicone”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the flexible ring of Kim wherein the flexible ring is made of silicone as suggested/taught by Holzbauer, for the purpose of controlling the end cap by compressing or releasing the soft elastic ring in order to change the force compressing the distal end of the feed screw/auger, thereby controlling the residue discharging force of the juice extractor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416, and disclosed in para 0035 by Holzbauer.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761 

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761